




Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, IL 60523

(888) 331-4732

www.inlandrealestate.com

[aug08172007002.gif] [aug08172007002.gif]News Release




Inland Real Estate Corporation (Investors/Analysts):




Inland Communications, Inc. (Media):

Stacy J. Feit, Financial Relations Board




Darryl Cater, Media Relations Coordinator

312.640.6779




(630) 218-8000 x4896

sfeit@frbir.com




cater@inlandgroup.com




INLAND REAL ESTATE CORPORATION PAYS AUGUST AND

DECLARES SEPTEMBER CASH DISTRIBUTION TO COMMON STOCKHOLDERS




OAK BROOK, Ill. (August 17, 2007) – Inland Real Estate Corporation (NYSE: IRC)
announced that today it paid a cash distribution of $0.08167 per share on the
outstanding shares of its common stock to common stockholders of record at the
close of business on July 31, 2007.  The aggregate cash distribution paid to a
particular common stockholder of record will be rounded to the nearest $0.01, up
or down, with $0.005 or more being rounded up.  The Company has approximately
65.3 million shares of common stock outstanding as of August 17, 2007.  The
Company currently pays an annual cash distribution of $0.98 per share,
disbursing equal portions of $0.08167 per share to stockholders on a monthly
basis.




In addition, the Company has declared a cash distribution of $0.08167 per share
on the outstanding shares of its common stock, payable on September 17, 2007 to
common stockholders of record at the close of business on August 31, 2007.  




Inland Real Estate Corporation is a self-administered and self-managed publicly
traded real estate investment trust that owns interests in 147 neighborhood,
community and single-tenant retail centers located primarily in the midwestern
United States. To learn more about the Company, please visit
http://www.inlandrealestate.com.




This press release contains forward-looking statements.  Forward-looking
statements are statements that are not historical, including statements
regarding management’s intentions, beliefs, expectations, representations, plans
or predictions of the future, and are typically identified by such words as
“believe,” “expect,” “anticipate,” “intend,” “estimate,” “may,” “will,” “should”
and “could.”  The Company intends that such forward-looking statements be
subject to the safe harbors created by Section 27A of the Securities Act of 1933
and Section 21E of the Securities Exchange Act of 1934.  There are numerous
risks and uncertainties that could cause actual results to differ materially
from those set forth in the forward-looking statements. For a more complete
discussion of these risks and uncertainties, please see the Company’s Annual
Report on Form 10-K for the year ended December 31, 2006, and each Quarterly
Report on Form 10-Q filed thereafter.  Inland Real Estate Corporation disclaims
any intention or obligation to update or revise any forward-looking statements
whether as a result of new information, future events or otherwise.




Paying Agent:  Registrar and Transfer Company, (800) 368-5948



